Order filed October 13, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00198-CV
                                    ____________

            LAND-AIR MEDICAL TRANSPORT, INC., Appellant

                                        V.

                        CONCORD EMS, INC., Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1120700

                                    ORDER

      Appellant’s brief was due September 30, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 30, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.